DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5-14, and 16-20 are objected to because of the following informalities:
In claim 1, “performing autonomous driving operation” should be “performing an autonomous driving operation”
In claims 1, 9 and 16, “a first set of values that indicate weights or pressures applied on axles of the vehicle” should be “a first set of values that indicate weights or pressures applied on the axles of the vehicle”
In claims 1, 9 and 16, “a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in tires of the vehicle” should be “a second set of sensors coupled to tires or of tires of the vehicle, a second set of values that indicate pressures in the tires of the vehicle”
In claims 1, 5, 7-11 and 16, “driving related operation” should be “driving-related operation”
In claims 1, 9 and 16, “that describes the weight distribution of the vehicle” should be “that describe[[s]] the weight distribution of the vehicle”
In claim 5, “wherein the determining” should be “wherein ”
In claim 6, “the one or more values that describe the weight or the pressure applied on the first axle are greater than the one or more values that describe the weight or the pressure applied on the second axle” should be “”
In claims 7-8, “The method of claim 1, the determining” should be “The method of claim 1, wherein ”
In claim 7, “selecting a transmission gear to operate the vehicle based on a total value of the one or more values from either the first set of filtered values for multiple axles or the second set of filtered values for multiple tires” should be “selecting a transmission gear to operate the vehicle based on a total value of either one or more values from corresponding to multiple axles or one or more values from the second set of filtered values corresponding to multiple tires”
In claim 8, “selecting a transmission gear to operate the vehicle based on a total value of the one or more values from either the first set of filtered values for multiple axles or the second set of filtered values for multiple tires” should be “selecting a transmission gear to operate the vehicle based on a total value of either one or more values from corresponding to multiple axles or one or more values from the second set of filtered values corresponding to multiple tires”
In claim 8, “being less than the pre-determined threshold that indicates that the vehicle includes an absence of goods” should be “being less than a pre-determined threshold that indicates that the vehicle does not include goods”
In claim 9, “configured to implement a method comprising:” should be “configured to implement a method which causes the processor to:”
In claims 10-11, “the determine the driving related operation of the vehicle is performed by the processor configured to:” should be “wherein, in order to determine the driving-related operation of the vehicle, is further configured to:”
In claim 10, “a total value of the one or more values from either the first set of filtered values for the multiple axles or the second set of filtered values for the multiple tires” should be “a total value of either one or more values from corresponding to the multiple axles or one or more values from the second set of filtered values corresponding to the multiple tires”
In claim 11, “a total value of the one or more values from either the first set of filtered values for the multiple axles or the second set of filtered values for the multiple tires” should be “a total value of either one or more values from corresponding to the multiple axles or one or more values from the second set of filtered values corresponding to the multiple tires”
In claims 12-13, “the one or more values for each axle are determined by the processor configured to:” should be “the one or more values for each axle are determined by the processor being further configured to:”
In claim 14, “weight or pressure applied on the multiple axles of the vehicle” should be “weight or pressure applied on ”
In claims 16-20, “computer readable” should be “computer-readable”
In claim 19, “wherein the pressure applied in multiple tires include weight or pressure applied either by a structure of the vehicle without goods included in the vehicle or by the structure of the vehicle with goods included in the vehicle” should be “wherein a pressure applied in multiple tires includes weight or pressure applied either by a structure of the vehicle without goods included in the vehicle or by the structure of the vehicle with the goods included in the vehicle”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, 9 and 16, in claim 1 applicant recites the limitation:
“determining, for each axle of the vehicle, one or more values that describe weight or pressure applied on an axle to obtain a weight distribution of the vehicle,
	wherein the one or more values for each axle are based on at least one value from the first set of filtered values for an axle or at least two values from the second set of filtered values for at least two tires coupled to the axle” (emphasis added in bold).
	However, in this limitation, the alternating use of the terms “each axle” and “an axle” above create indefiniteness regarding whether or not applicant is referring to the same axle from the first bolded instance above to the last bolded instance above. However, based on at 
“determining, for each axle of the axles of vehicle, one or more values that describe weight or pressure applied on the respective axle to obtain a weight distribution of the vehicle,
	wherein the one or more values for the respective axle are based on at least one value from the first set of filtered values which corresponds to the respective axle or at least two values from the second set of filtered values which correspond to at least two tires coupled to the respective axle”
	The above suggested amendment would be adequate to overcome the 112(b) rejection of claim 1. Furthermore, analogous amendments would, mutatis mutandis, resolve the same indefiniteness in claims 9 and 16, which are analogous to claim 1.
	Until such changes are made, claims 1, 9, 16, and their dependents are rejected under 35 USC 112(b).

	Regarding claim 5, applicant recites the limitation, “determining, for each axle, a braking amount to control the extent to which brakes are engaged on an axle, wherein the braking amount for the axle is determined based on the one or more values for the axle” (emphasis added).
	Similar to the discussion of claim 1 above, the ambiguous use of the limitations “each axle” and “an axle” create indefiniteness as to whether or not “an axle” is part of the axles 
	“determining, for each axle, a braking amount to control an extent to which brakes are engaged on the respective axle, wherein the braking amount for the respective axle is determined based on the one or more values for the respective axle”
	The above suggested amendment would be adequate to overcome the 112(b) rejection of claim 5. Until such changes are made, claim 5 and its dependents are rejected under 35 USC 112(b).

	Regarding claim 12, applicant recites the limitation, “determine, for each axle, that a first value for an axle is a value from the first set of filtered values for the axle, or 
determine, for each axle coupled to at least two tires, that two or more values for the axle are values from the second set of filtered values that correspond to two or more tires coupled to the axle, and 
wherein the first value or the two or more values comprise the one or more values” (emphasis added).
Similar to the 112(b) rejections of claims 1 and 5 described above, the alternating use of the terms “each axle” and “an axle” creates ambiguity as to exactly which axles are being referred to at any given point in the claim. However, based on the same reasoning as in the aforementioned claims, examiner believes that the following proposed amendment may be satisfactory to applicant:
“determine, for each axle, that a first value for the respective axle is a value from the first set of filtered values for the respective axle, or 
determine, for each axle coupled to at least two tires, that two or more values for the respective axle are values from the second set of filtered values that correspond to two or more tires coupled to the respective axle, 
wherein the first value or the two or more values comprise the one or more values”
The above suggested amendment would be adequate to overcome the 112(b) rejection of claim 12. Until such changes are made, claim 12 is rejected under 35 USC 112(b).

Regarding claim 13, applicant recites, “determine, for each axle coupled to four tires, a second value for the axle as an average of two values from the second set of filtered values for two tires coupled to a first side of the axle; and 
determine, for each axle coupled to four tires, a third value for the axle as an average of two values from the second set of filtered values for two tires coupled to a second side of the axle opposite to the first side, and 
wherein the second value and the third value comprise the one or more values” (emphasis added).
Examiner’s rationale for viewing claim 13 as being indefinite is the same as examiner’s rationale for why examiner views claim 12 as indefinite. Examiner recommends the following amendment to resolve this 112(b) issue:
“determine, for each axle coupled to four tires, a second value for the respective axle which is respective axle; and 
determine, for each axle coupled to four tires, a third value for the respective axle as an average of two values from the second set of filtered values for two tires coupled to a second side of the respective axle opposite to the first side, 
wherein the second value and the third value comprise the one or more values”
Until such changes are made, claim 13 is rejected under 35 USC 112(b).

Regarding claim 18, applicant recites “wherein the method further comprises determining, for each axle, a weight or pressure applied on an axle by the goods included in the vehicle by comparing a value from the first set of filtered values for the axle with a previously measured weight or pressure applied on the same axle by the structure of the vehicle” (emphasis added).
For similar reasons to those discussed in the 112(b) analysis of the other claims in this section, examiner believes that this language should be corrected to read:
“wherein the method further comprises determining, for each axle, a weight or pressure applied on the respective axle by the goods included in the vehicle by comparing a value from the first set of filtered values for the respective axle with a previously measured weight or pressure applied on the respective axle by the structure of the vehicle”
The above suggested amendment would be adequate to overcome the 112(b) rejection of claim 18. Until such changes are made, claim 18 is rejected under 35 USC 112(b).

Regarding claim 20, applicant recites, “determining, for each tire of each axle, a pressure applied in a tire by the goods included in the vehicle by comparing a value from the second set of filtered values for the tire with a previously measured pressure applied in the same tire by the structure of the vehicle” (emphasis added).
For similar reasons to those discussed above in the 112(b) analysis of the other claims in this section, examiner believes that this language should be corrected to read:
“determining, for each tire of each axle, a pressure applied in [[a]] the respective tire by the goods included in the vehicle by comparing a value from the second set of filtered values for the respective tire with a previously measured pressure applied in the respective tire by the structure of the vehicle”	The above suggested amendment would be adequate to overcome the 112(b) rejection of claim 20. Until such changes are made, claim 18 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of measuring axle weights or pressures, measuring tire pressures, filtering each of these values, and selecting a driving-related operation of the vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of performing autonomous driving operation, comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on axles of the vehicle; 
receiving, from a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in tires of the vehicle; 
generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determining, for each axle of the vehicle, one or more values that describe weight or pressure applied on an axle to obtain a weight distribution of the vehicle, wherein the one or more values for each axle are based on at least one value from the first set of filtered values for an axle or at least two values from the second set of filtered values for at least two tires coupled to the axle; and 
determining a driving related operation of the vehicle based on the determined one or more values for each axle that describes the weight distribution of the vehicle.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at 
The above claim steps are directed to the concept of measuring axle weights or pressures, measuring tire pressures, filtering each of the measured values, and selecting a driving-related operation of the vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Therefore, under the section 101 analysis, the claim is ineligible.
Examiner’s note: the most common way for applicants to overcome 101 rejections in vehicle control cases is to introduce a limitation reciting control of vehicle actuators by a controller or processor, since this cannot be performed mentally and therefore serves to integrate the judicial exception into a practical application. In this case, for example, applicant could amend claim 1 as follows:
“determining a driving-related operation of the vehicle based on the determined one or more values for each axle that describe[[s]] the weight distribution of the vehicle and executing the driving-related operation to control autonomous driving of the vehicle”
executed by the vehicle based on the currently recited calculations, and would also clarify that the operation is not insignificant extra-solution activity such as displaying a parameter, but is instead actual autonomous driving/actuator control of the vehicle. As per Step 2A, Prong Two, of the 101 analysis, this would serve to integrate the judicial exception into the practical application of controlling autonomous driving of the vehicle. Applicant has basis for this amendment in at least paragraphs [0017], [0037] and [0039] of applicant’s specification.
The above suggested amendment is intended to help applicant overcome this rejection and bring the case closer to allowance, but it is ultimately up to applicant whether or not applicant wishes to take examiner’s suggestion.

Regarding claim 2, applicant recites The method of claim 1, wherein the error detection and removal operation includes removing at least one value from the first set of values that are outside a first range of pre-determined values, and wherein the error detection and removal operation includes removing at least one value from the second set of values that are outside a second range of pre-determined values.
However, sorting values is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 1, wherein the error detection and removal operation includes removing at least one value from the first set of values or from the second set of values that fail to meet a statistical criterion.


Regarding claim 4, applicant recites The method of claim 3, wherein the statistical criterion indicates that the at least one value is removed from the first set of values in response to the at least one value being more than one standard deviation from an average of the first set of values, or wherein the statistical criterion indicates that the at least one value is removed from the second set of values in response to the at least one value being more than one standard deviation from an average of the second set of values.
However, sorting values, even utilizing the statistical method described above, is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 1, wherein the determining the driving related operation of the vehicle comprises: determining, for each axle, a braking amount to control the extent to which brakes are engaged on an axle, wherein the braking amount for the axle is determined based on the one or more values for the axle.
However, determining how much a vehicle should be braked is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application. If applicant included a limitation in this claim reciting that the brakes were actually actuated based on the braking amount, then this claim would overcome 101. But merely discussing calculation of a braking amount is not sufficient.

Regarding claim 6, applicant recites The method of claim 5, wherein a first braking amount for brakes of a first axle is greater than a second braking amount for brakes of a second axle in response to determining that the one or more values that describe the weight or the pressure applied on the first axle are greater than the one or more values that describe the weight or the pressure applied on the second axle.
However, determining how much each axle of a vehicle should be braked is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application. If applicant included a limitation in this claim reciting that the brakes were actually actuated based on the braking amount, then this claim would overcome 101. But merely discussing calculation of a braking amount is not sufficient.

Regarding claim 7, applicant recites The method of claim 1, the determining the driving related operation of the vehicle comprises: selecting a transmission gear to operate the vehicle based on a total value of the one or more values from either the first set of filtered values for multiple axles or the second set of filtered values for multiple tires, wherein the transmission gear is selected to be a first gear or a second gear for the vehicle driven from a stop position in response to the total value being greater than a pre-determined threshold that indicates that the vehicle includes goods.
However, merely selecting a gear is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application. If applicant included a limitation in this claim reciting that a gear shift was actually actuated based 

Regarding claim 8, applicant recites The method of claim 1, the determining the driving related operation of the vehicle comprises: selecting a transmission gear to operate the vehicle based on a total value of the one or more values from either the first set of filtered values for multiple axles or the second set of filtered values for multiple tires, wherein the transmission gear is selected to be a second gear, a third gear or a fourth gear for the vehicle driven from the stop position in response to the total value being less than the pre-determined threshold that indicates that the vehicle includes an absence of goods.
However, merely selecting a gear is a task that could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application. If applicant included a limitation in this claim reciting that a gear shift was actually actuated based on the braking amount, then this claim would overcome 101. But merely discussing criteria for selecting a gear is not sufficient.

Regarding claim 9, applicant recites A system for autonomous vehicle operation comprising a computer that comprises a processor, configured to implement a method comprising: 
receive, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on axles of the vehicle; 
receive, from a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in tires of the vehicle; 
generate a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determine, for each axle of the vehicle, one or more values that describe weight or pressure applied on an axle to obtain a weight distribution of the vehicle, wherein the one or more values for each axle are based on at least one value from the first set of filtered values for an axle or at least two values from the second set of filtered values for at least two tires coupled to the axle; and 
determine a driving related operation of the vehicle based on the determined one or more values for each axle that describes the weight distribution of the vehicle.
The claim recites a system which performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of measuring axle weights or pressures, measuring tire pressures, filtering each of the measured values, and selecting a driving-related operation of the vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Besides the recitation of a processor, nothing in the claim elements precludes the steps 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraph [0048] of applicant’s specification as merely a general purpose computer. Therefore this additional limitation is no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Examiner’s note: similarly to claim 1, applicant would be able to overcome the 101 rejection of claim 9 with the following amendment:
“determine a driving-related operation of the vehicle based on the determined one or more values for each axle that describe[[s]] the weight distribution of the vehicle and execute the driving-related operation to control autonomous driving of the vehicle”
The above suggested amendment is intended to help applicant overcome this rejection and bring the case closer to allowance, but it is ultimately up to applicant whether or not applicant wishes to take examiner’s suggestion.

Regarding claim 10, applicant recites The system of claim 9, the determine the driving related operation of the vehicle is performed by the processor configured to: determine a maximum rate of steering to operate the vehicle based on a speed of the vehicle and a total value of the one or more values from either the first set of filtered values for the multiple axles or the second set of filtered values for the multiple tires.
However, a user could determine the maximum rate of steering to operate the vehicle mentally, and could also calculate a sum of values mentally, so the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The system of claim 9, the determine the driving related operation of the vehicle is performed by the processor configured to: determine a maximum steering angle to operate the vehicle based at least on a total value of the one or more values from either the first set of filtered values for the multiple axles or the second set of filtered values for the multiple tires.
However, a user could determine the maximum rate of steering to operate the vehicle mentally, and could also calculate a sum of values mentally, so the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The system of claim 9, wherein the one or more values for each axle are determined by the processor configured to: determine, for each axle, that a first value for an axle is a value from the first set of filtered values for the axle, or determine, for each axle coupled to at least two tires, that two or more values for the axle are values from the second set of filtered values that correspond to two or more tires coupled to the axle, and wherein the first value or the two or more values comprise the one or more values.
However, this data processing and matching of values to sets is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The system of claim 9, wherein the one or more values for each axle are determined by the processor configured to: determine, for each axle coupled to four tires, a second value for the axle as an average of two values from the second set of filtered values for two tires coupled to a first side of the axle; and determine, for each axle coupled to four tires, a third value for the axle as an average of two values from the second set of filtered values for two tires coupled to a second side of the axle opposite to the first side, and wherein the second value and the third value comprise the one or more values.
However, this averaging of data is something that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The system of claim 9, wherein the first set of sensors are wireless sensors that measure weight or pressure applied on the multiple axles of the vehicle.
However, merely specifying the type of sensors used does not change the fact that the sensors are recited at a high level of generality or that the functions of the sensors could be performed mentally or manually by a user.

Regarding claim 15, applicant recites The system of claim 9, wherein the second set of sensors are tire pressure monitoring system (TPMS) sensors that measure air pressure in tires.
However, merely specifying the type of sensors used does not change the fact that the sensors are recited at a high level of generality or that the functions of the sensors could be performed mentally or manually by a user.

Regarding claim 16, applicant recites A non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on axles of the vehicle; 
receiving, from a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in tires of the vehicle; 
generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively; 
determining, for each axle of the vehicle, one or more values that describe weight or pressure applied on an axle to obtain a weight distribution of the vehicle, wherein the one or more values for each axle are based on at least one value from the first set of filtered values for an axle or at least two values from the second set of filtered values for at least two tires coupled to the axle; and 
determining a driving related operation of the vehicle based on the determined one or more values for each axle that describes the weight distribution of the vehicle.
The claim recites a non-transitory computer-readable medium which performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of measuring axle weights or pressures, measuring tire pressures, filtering each of the measured values, and selecting a driving-related operation of the vehicle, which is an abstract idea that can be performed by a 
Besides the recitation of a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraph [0048] of applicant’s specification as merely a general purpose computer. Therefore this additional limitation is no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 
Examiner’s note: similarly to claims 1 and 9, applicant would be able to overcome the 101 rejection of claim 16 with the following amendment:
 “determining a driving-related operation of the vehicle based on the determined one or more values for each axle that describe[[s]] the weight distribution of the vehicle and executing the driving-related operation to control autonomous driving of the vehicle”
The above suggested amendment is intended to help applicant overcome this rejection and bring the case closer to allowance, but it is ultimately up to applicant whether or not applicant wishes to take examiner’s suggestion.

Regarding claim 17, applicant recites The non-transitory computer readable program storage medium of claim 16, wherein the error detection and removal operation includes removing at least one value from the first set of values or from the second set of values that fail to meet a statistical criterion, and wherein the statistical criterion indicates that the at least one value is removed from the first set of values in response to the at least one value being more than a percentage of a median value of the first set of values, or wherein the statistical criterion indicates that the at least one value is removed from the second set of values in response to the at least one value being more than a percentage of a median value of the second set of values.
However, the mathematical calculations and removal of elements from a set is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The non-transitory computer readable program storage medium of claim 16, wherein the weight or pressure applied on multiple axles include weight or pressure applied either by a structure of the vehicle without goods included in the vehicle or by the structure of the vehicle with goods included in the vehicle, wherein the method further comprises determining, for each axle, a weight or pressure applied on an axle by the goods included in the vehicle by comparing a value from the first set of filtered values for the axle with a previously measured weight or pressure applied on the same axle by the structure of the vehicle.
However, changing the circumstances under which values are detected does not change the fact that a user could determine the values mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The non-transitory computer readable program storage medium of claim 16, wherein the pressure applied in multiple tires include weight or pressure applied either by a structure of the vehicle without goods included in the vehicle or by the structure of the vehicle with goods included in the vehicle.


Regarding claim 20, applicant recites The non-transitory computer readable program storage medium of claim 19, wherein the method further comprises: determining, for each tire of each axle, a pressure applied in a tire by the goods included in the vehicle by comparing a value from the second set of filtered values for the tire with a previously measured pressure applied in the same tire by the structure of the vehicle.
However, comparing two values is something that a user can do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 1-20 are objected to for containing allowable subject matter, but would be allowable if rewritten to resolve all of the claim objections, 112(b) rejections, and 101 rejections detailed above. In each respective section, examiner has provided recommendations to help applicant overcome these rejections if applicant so chooses so that the case may be allowed.
The closest prior art of record is Rotz et al. (US 20060170168 A1) in view of Juzswik (US 20140207329 A1), hereinafter referred to as Rotz and Juzswik, respectively. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 9 and 16, Rotz discloses A method comprising: 
receiving, from a first set of sensors coupled to axles of a vehicle, a first set of values that indicate weights or pressures applied on axles of the vehicle (Rotz discloses that values from axle load sensors of a vehicle are filtered, and error is considered, in order to improve accuracy of axle load measurements [See at least Rotz, 0026-0028]. Rotz further discloses that if a load monitor pressure sensor is in a bad state, then new values pf the load monitor pressure sensor are not used [See at least Rotz, 0026-0028]).
Juzswik teaches receiving, from a second set of sensors coupled to tires or tire wheels of the vehicle, a second set of values that indicate pressures in tires of the vehicle (Juzswik teaches that a controller may continuously stores values gathered from a tire pressure sensor and may display abnormal tire pressure values [See at least Juzswik, 0037]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising generating a first set of filtered values from the first set of values and a second set of filtered values from the second set of values by performing an error detection and removal operation on the first set of values and the second set of values, respectively (emphasis added); 
determining, for each axle of the vehicle, one or more values that describe weight or pressure applied on an axle to obtain a weight distribution of the vehicle, wherein the one or more values for each axle are based on at least one value from the first set of filtered values for an axle or at least two values from the second set of filtered values for at least two tires coupled to the axle; and 
determining a driving related operation of the vehicle based on the determined one or more values for each axle that describes the weight distribution of the vehicle.
In fact, because the prior art of record fails to teach or suggest the bolded portion 
The closest any reference comes to removing one or more values from a set of axle load or pressure values is Rotz, as described earlier in this section (See at least [Rotz, 0026-0028]). However, the invention of Rotz does not teach removing a value from a set of axle load or pressure values per se, since there is no discussion of creation of a set of axle load or pressure values at all. Instead, all that Rotz teaches is that an axle load sensor continuously reads values, which are not stored or placed in a set (See at least [Rotz, 0026-0028]). Furthermore, the farthest that Rotz goes in terms of filtering is that, if a “bad status” of the sensor is detected, then the new load value of the sensor is set to be equal to the old load value of the sensor (See at least [Rotz, 0027]). However, this is certainly not the same thing as removing or filtering values from a set of received load values as claimed; rather, Rotz teaches changing the functionality of a sensor, which only ever stores one value rather than a set of values, in response to detecting a problem with that sensor (See at least [Rotz, 0027]).
None of the prior art of record remedies the above deficiency of Rotz, as there are no vehicle axle load sensors in the prior art of record which create filtered sets of data. It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize Rotz or any other reference to arrive at the claimed invention.
The closest any reference comes to removing one or more values from a set of tire pressure values is Juzswik, as described earlier in this section (See at least [Juzswik, 0037]). However, Juzswik only goes as far as continuously gathering tire data and displaying when tire (See at least [Juzswik, 0037]). This is not the same as removing an abnormal value from the set of tire pressure values, which is what applicant claims. None of the prior art of record remedy this deficiency of Juzswik, as the specific step of removing values from a set of tire pressure data as part of error handling to create a filtered set of data is not present in the prior art of record. It therefore would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize Juzswik or any other reference to arrive at the claimed invention.
Both Rotz and Juzswik teach methods for detecting abnormalities with their respective sensors. But neither of them teach removing values from a set of values for their respective sensors in order to create a filtered set, as claimed.
For at least the above stated reasons, claims 1, 9 and 16 contain allowable subject matter.

Regarding claims 2-8, 10-16, and 17-20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1, 9 and 16, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668